Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record shows a controller assembly having a transmission mechanism having a gear unit and a transmission unit, and a drive mechanism having a spool unit and a pulling cord, the gear unit with coaxially spaced gears spaced along a longitudinal axis, and an auxiliary gear set disposed to couple to both the gears such that 10when said gear unit is driven to operate, the gears rotate respectively in a first rotational direction and a second rotational direction which is opposite to the first rotational direction, the15 transmission unit which is selectively coupled to rotate with a selected one of said first and second major gears; the spool unit coupled to said at least one 20transmission mechanism, and the pulling cord coupled to and wound around said spool unit such that when said pulling cord is actuated to unwind from said spool unit, said gear unit of said least one transmission mechanism is 25driven to operate, nor any motivation to do so.  Prior art JP2018071198 shows a similar assembly with element 72 but lacks the transmission unit selectively coupled to rotate with a selected one of the first and second gears.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/